Name: Regulation No 114/67/EEC of the Council of 6 June 1967 fixing target and basic intervention prices for oil seeds for the 1967/68 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 29 10.6.67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 2195/67 REGULATION No 114/67/EEC OF THE COUNCIL of 6 June 1967 fixing target and basic intervention prices for oil seeds for the 1967/68 marketing year an intervention centre situated in an area within the Community which has a serious deficit ; Whereas prices for oil seeds should be fixed for specified standard qualities ; whereas when standard qualities are being determined, account should be taken of the average quality of seeds harvested within the Community ; Whereas , when the dates on which the marketing year is to begin and end are being determined, the dates on which harvesting of colza and rape seed, and of sunflower seed, begins in the main production areas of the Community should be taken into account ; THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, and in particular Article 22 ( 1 ) thereof ; Having regard to the proposal from the Commission ; Whereas Article 22 of Regulation No 136/66/EEC provides that a single target price for the Community and a basic intervention price should be fixed for each species of oil seed; HAS ADOPTED THIS REGULATION: Article 1 The marketing year for colza and rape seed shall begin on 1 July and end on 30 June . The marketing year for sunflower seed shall begin on 1 October and end on 30 September . Whereas the target price must be fixed at a level which is fair to producers, account being taken of the need to keep Community production at the required level ; whereas this objective can be attained by fixing this price at a level determined on the basis of the income obtained by producers before the common organisation of the market in oils and fats began to apply, and of the need to maintain a balanced relationship between prices for the main agricultural products ; Whereas the difference between the target price and the basic intervention price must be such as to allow market prices, account being taken of any subsidy granted pursuant to Article 27 of Regulation No 136/66/EEC, to adjust to normal fluctuations due to the trend of economic activity, without jeopardising the stability of consumer prices ; Whereas, so that seeds from the main production areas of the Community can meet competition from imported seeds in the main deficit areas, the basic intervention price should be determined for Ravenna, Article 2 For the 1967/68 marketing year, the target prices for colza, rape and sunflower seeds are hereby fixed at 20-25 units of account per 100 kilogrammes at the wholesale marketing stage, exclusive of taxes . Article 3 For the 1967/68 marketing year, the basic intervention prices for colza, rape and sunflower seeds are hereby fixed at 19-65 units of account per 100 kilogrammes at the wholesale marketing stage, exclusive of taxes .1 OJ No 172, 30.9.1966, p . 3025/66. 30 Official Journal of the European Communities The basic intervention prices shall be valid for Ravenna. ( a ) 2% impurities in the case of colza and rape seed and, for the seeds as such, 10% moisture and 42% oil : Article 4 The prices referred to in Articles 2 and 3 shall relate to seeds of sound and fair marketable quality, in bulk, with : (b ) 2% impurities in the case of sunflower seed and, for the seeds as such, 10% moisture and 40% oil . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1967. For the Council The President R. VAN ELSLANDE